Minor v Combo Stores Co. (2014 NY Slip Op 06066)
Minor v Combo Stores Co.
2014 NY Slip Op 06066
Decided on September 10, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 10, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentMARK C. DILLON, J.P.
CHERYL E. CHAMBERS
L. PRISCILLA HALL
JOSEPH J. MALTESE, JJ.


2012-07607
 (Index No. 16437/09)

[*1]Lisa Minor, et al., appellants, 
vCombo Stores Company, et al., respondents.
Neufeld & O'Leary, New York, N.Y. (Michael J. Giusto and David S.J. Neufeld of counsel), for appellants.
Dollinger, Gonski & Grossman, Carle Place, N.Y. (Michael J. Spithogiannis of counsel), for respondents Combo Stores Company, P & S Realty Company, Sons Realty Company, Initial Realty Company, Flatlands Management Company, Queens Syndicate Company, Cambridge V, LLC, Quincy V, LLC, Victor Vitlin, Janice Sheinberg, and Robert Feinerman.
DECISION & ORDER
In an action, inter alia, for an accounting, the plaintiffs appeal from an order of the Supreme Court, Nassau County (Bucaria, J.), entered June 15, 2012, which, inter alia, granted the cross motion of the defendants Combo Stores Company, P & S Realty Company, Sons Realty Company, Initial Realty Company, Flatlands Management Company, Queens Syndicate Company, Cambridge V, LLC, Quincy V, LLC, Victor Vitlin, Janice Sheinberg, and Robert Feinerman, and the separate cross motion of the defendant Shelly Herman, as executrix of the estate of Stephen Cooperman, for leave to renew their prior motions for summary judgment, which had been denied, in part, in order of the same court dated April 12, 2011, and, upon renewal, granted the defendants' prior motions for summary judgment.
ORDERED that the order entered June 15, 2012, is affirmed, with costs.
The plaintiffs contend that a certain settlement agreement and release of the parties did not preclude them from seeking, in this action, an accounting that accrues after the date of the release, and thus, the Supreme Court erred in granting the defendants' cross motions for leave to renew and, upon renewal, granting their prior motions for summary judgment. The plaintiffs' contentions are raised for the first time on appeal and, thus, are not properly before this Court (see Opalinksi v City of New York, 110 AD3d 694, 696; Buck Realty of Long Is., Inc. v Elliott, 106 AD3d 768; Jamindar v Uniondale Union Free School Dist., 90 AD3d 612, 617).
DILLON, J.P., CHAMBERS, HALL and MALTESE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court